                                  LESTER SCHW AB KATZ & DW YER, LLP
                                               100 W ALL STREET
                                           NEW YORK, N.Y. 10005 -3701
                                                     (212) 964-6611
                                                   FAX: (212) 267-5916
GERALD J. GUNNING                                                                                NEW JERSEY OFFICE
                                                                                                  61 S. Paramus Road
Writer's Direct Dial: (212) 341-4446                                                                    Suite 250
E-Mail: ggunning@lskdnylaw.com                                                                    PARAMUS, NJ 07652
                                                                                                    (973) 912-9501


                                                        March 27, 2020

                                                                         USDC SDNY
Via E-File                                                               DOCUMENT
The Honorable Mary Kay Vyskocil                                          ELECTRONICALLY FILED
Southern District of New York                                            DOC #:
500 Pearl Street                                                         DATE FILED: 3/31/2020
New York, New York. 10007

          Re:       Maria Salazar v. DRBX Holdings, LLC. SFC Cedar, LLC.
                    and Titanium Investigative Services
                    Docket No.          :      1:19-cv-04878/LGS
                    Our File No.        :      553-0037
                    Plaintiff File No.  :      00-3194

Dear Judge Vyskocil:

        We represent defendants DRBX Holdings LLC and SFC Cedar LLC in regard to the above
matter. Pursuant to your most recent order, we were directed to file affidavits by our clients
attesting to the state of citizenship of each of their members. Due to the closing of my office, I
have had some difficulty in consulting with my clients. I do enclose the affidavit of Carlos Gomez,
owner and sole member of DRBX. I have attempted to contact John Magon who on information
and belief is the owner and only member of Cedar and a New York resident, but have been unable
to.

       Please accept this as a request for an enlargement of our time to file the affidavit in
question.

                                               Respectfully submitted,

                                               Gerald J. Gunning
                                               GERALD J. GUNNING
GJG:mm
4848-7494-2392
cc:                                      It is hereby ORDERED that Defendant SFC Cedar LLC's request for
Via E-File                               an extension of time is GRANTED. It is further ORDERED that
Arnold E. DiJoseph, III, Esq.            Defendant DRBX Holdings LLC must re-submit a properly notarized
ARNOLD E. DiJOSEPH, P.C.                 affidavit attesting to the citizenship of its partners. Both Defendants
50 Broadway - Suite 1000                 should submit their properly notarized affidavits no later than April
New York, New York 10004                 30, 2020. SO OREDERED.
Attorneys for Plaintiff

                                                 3/31/2020
T: (212) 344-7000

Via E-File
Brian D. Carr, Esq.
MONACO, COOPER, LAMME & CARR, PLLC
1881 Western Avenue - Suite 2000
Albany, New York 12203
Attorneys for Defendant
TITANIUM INVESTIGATIONS, INC.
T: (518) 675-4471
E-Mail: bcarr@mcclclaw.com
